           Case 1:19-cv-06105-VEC Document 97 Filed 03/02/21 Page 1 of 3
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 3/2/2021
 -------------------------------------------------------------- X
 RAMON O. CANELAS,                                              :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           : 19-CV-6105 (VEC)
                                                                :
                                                                :     ORDER
                                                                :
 FRANK & NINO’S PIZZA CORP, d/b/a Nona’s :
 Pizza; NAIM ELEZAJ, a/k/a Nino Elezaj and a/k/a :
 Nona Elezaj; FIDAIM ELEZAJ, a/k/a Frank                        :
 Elezaj; FAZLIJA ELEZAJ,                                        :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on January 8, 2021, Defendants filed a motion to dismiss the complaint as

moot in light of Defendants’ Rule 68 Offer of Judgment, which Defendants contend provides for

complete satisfaction of Plaintiff’s claims, see Dkt. 85;

       WHEREAS on January 22, 2021, Plaintiff filed his opposition to Defendants’ motion to

dismiss, having rejected Defendants’ Rule 68 Offer of Judgment, see Dkt. 94; and

       WHEREAS on January 29, 2021, Defendants filed a reply in further support of their

motion, rendering this motion fully briefed, see Dkt. 96;

       IT IS HEREBY ORDERED that the parties must appear before the Court for a

conference on March 23, 2021, at 3:00 p.m. The Court will conduct this conference in-person,

in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley Square, New York, NY.

       IT IS FURTHER ORDERED that Plaintiff Ramon Canelas must appear personally at the

March 23 conference. The Court will arrange for a court-certified Spanish interpreter to be

present and will split the cost of the interpreter between the parties. Should the Court be unable



                                            Page 1 of 3
          Case 1:19-cv-06105-VEC Document 97 Filed 03/02/21 Page 2 of 3




to secure the services of a court-certified interpreter, it will notify the parties in advance so they

can make alternate arrangements to have a Spanish interpreter present.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.



SO ORDERED.
                                                            _____________________________
                                                        _________________________________
Date: March 2, 2021                                           VALERIE CAPRONI
                                                                         CAPRON    NI
      New York, NY                                          United States District Judge




                                             Page 2 of 3
        Case 1:19-cv-06105-VEC Document 97 Filed 03/02/21 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                          Page 3 of 3
